t c memo united_states tax_court william w howard petitioner v commissioner of internal revenue respondent docket no filed date william w howard pro_se michael a pesavento for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies in and additions to petitioner's federal_income_tax year deficiency dollar_figure big_number additions to tax sec_6651 dollar_figure big_number sec_6654 dollar_figure big_number all section references are to the internal_revenue_code as in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether for the years and petitioner had unreported embezzlement income and whether he is liable for additions to tax for his failures to file income_tax returns and make estimated_tax payments we hold that petitioner had unreported embezzlement income and that he is liable for the additions to tax findings_of_fact we find and incorporate the stipulated facts and exhibits petitioner resided in lakeland florida at the time he filed his petition petitioner is a graduate of emory university school of law and prior to had practiced law in the state of florida for years in the early 1970's petitioner became acquainted with the family of zelda willey putman mrs putman who lived in his neighborhood over the years petitioner became a close friend of the putmans mrs putman's daughters called petitioner uncle bill respondent has conceded that petitioner's embezzlement income for is slightly less than the amount determined in the statutory_notice_of_deficiency petitioner drafted mrs putman's will which left her entire estate to her three daughters in equal shares the will also named petitioner sole personal representative of mrs putman's estate on date mrs putman died in a house fire in winter haven florida the fair_market_value of all assets owned by mrs putman at the time of her death was approximately dollar_figure on date petitioner was appointed by the circuit_court of polk county to serve as the personal representative of her estate on date petitioner opened an estate_trust account at the barnett bank of polk county in winter haven florida for mrs putman's estate petitioner deposited into this account the proceeds from the sale of estate assets petitioner was the sole authorized signatory on the estate_trust account jesse putman mrs putman's husband was not a named beneficiary of the will and he relinquished his statutory elective share in his wife's estate however he was entitled to receive and retain life_insurance and homeowner's insurance proceeds in the amount of dollar_figure less dollar_figure to be paid to the daughters petitioner advised mr putman that marshaling all assets into a gross cash estate would be in the best interest of the beneficiaries and would simplify computation of the estate_taxes due the internal_revenue_service mr putman agreed and handed over the insurance proceeds to petitioner which he deposited into his own personal trust account petitioner told the putmans that the estate would be processed in approximately months to a year and that in the interim they could get cash advances as necessary for important expenses from date to date the putmans periodically requested and received cash advances from petitioner in date petitioner misrepresented to the putmans that the probate judge had restricted their allowances to dollar_figure each per month until the estate was settled which he promised would be any day in date petitioner misrepresented to the putmans that the judge had frozen the assets of the estate and that they could not get any money from it on date petitioner admitted to the putmans that he could not disburse the estate moneys to them petitioner's deposits from the estate_trust account into three separate bank accounts owned or controlled by him when netted against payments made to the beneficiaries of the estate amounted to dollar_figure in and to dollar_figure in these are the amounts respondent has determined after giving effect to respondent's concession see supra note that are included in petitioner's gross_income for these years only petitioner and perhaps one of his secretaries had signature_authority over these three accounts the three bank accounts were in the following names william howard p a_trust william howard p a and heartland management petitioner was the sole shareholder officer and director of heartland management a corporation which held title to real_property that was used by petitioner as a personal_residence and did not generate any income during and william howard p a was a florida professional services corporation of which petitioner was the sole shareholder officer and director neither petitioner nor william howard p a nor heartland management filed federal_income_tax returns for the years and during and petitioner wrote large checks from these three accounts for his personal benefit spending the bulk of the putmans' inheritance among other things petitioner used estate proceeds of approximately dollar_figure to pay down the mortgage loan on his personal_residence approximately dollar_figure to pay his personal tax obligations and approximately dollar_figure to settle a lawsuit unrelated to mrs putman's estate petitioner also made other expenditures including the construction of a boathouse and jacuzzi as well as paying himself and his secretaries salaries from the estate proceeds all these expenditures were made without the knowledge and consent of the putmans the record include sec_28 promissory notes in varying amounts totaling in excess of the amounts of income charged to petitioner in the statutory notice dated from date through date with stated_interest of percent to be paid at the time the estate of zelda willey putman is closed signed by petitioner in connection with purported loans to petitioner from the estate petitioner signed the notes and made the purported loans to himself without the knowledge or consent of any of the beneficiaries of the putman estate petitioner pledged no collateral to secure any of the alleged loans or any of the other_payments he made to himself from the estate on date following pleas of nolo contendere petitioner was convicted on three counts of grand theft in the circuit_court of polk county florida in addition to receiving a prison sentence petitioner was ordered to pay restitution in the amount of dollar_figure to the estate of mrs putman and dollar_figure to mr putman in compliance with the judgment and order of probation petitioner for a period of years has made timely monthly payments in the amount of dollar_figure per month toward restitution to the putman estate in the circuit_court of polk county entered a civil judgment against petitioner in favor of each of the putmans individually in an aggregate amount including treble_damages substantially in excess of the circuit court's restitution order in the criminal proceeding with interest pincite percent from date in petitioner was disbarred by the florida supreme court on the complaint of the florida bar and an uncontested referee's report for his misconduct in handling the putman estate opinion the primary issue for decision is whether petitioner's appropriations of estate moneys constitute income from embezzlement or whether they are loan proceeds to the extent petitioner embezzled money from the estate he has income for those years under sec_61 it is well established that gross_income under sec_61 includes income earned from illegal activity such as the proceeds of embezzlement 366_us_213 collins v commissioner tcmemo_1992_478 affd 3_f3d_625 2d cir petitioner maintains that amounts he appropriated from the putman estate are loans and are not proceeds of embezzlement he proffer sec_28 promissory notes in support we are entirely unpersuaded whether the transactions between petitioner and the estate were loans depends ultimately on whether the beneficiarie sec_3 respondent does not argue that petitioner is precluded by the judgments in the criminal civil or disciplinary proceedings against him from arguing that the amounts appropriated by him should not be included in his gross_income petitioner does not argue that the amounts paid to heartland management and william howard p a should be excluded from his gross_income on the ground that they were received by persons other than himself the stipulated facts and the entire record require the conclusion that these names even if they are entities separate from petitioner were alter egos of petitioner and that all receipts received by them during the years in issue must be attributed to petitioner of the estate were aware of and consented to the distributions at the times they were made in order for a distribution of estate funds to be a loan there must be evidence of a consensual recognition express or implied of an obligation to repay james v united_states supra pincite katz v commissioner tcmemo_1990_533 attorney's withdrawal of funds from an estate he represented were includable in his gross_income despite promissory notes executed by him payable to the estate petitioner has the burden of proving the facts that would support his claim and of overcoming the presumption of correctness of respondent's determination rule a 290_us_111 in the present case this burden requires petitioner to prove that the beneficiaries of the estate not only were aware of his withdrawals of estate funds but also consented to them because petitioner has stipulated that the beneficiaries had no knowledge of his withdrawals--a lack of knowledge corroborated by the testimony of mr putman and the two daughters who attended the trial--he cannot carry this burden petitioner mishandled mrs putman's estate from its inception he lied to the putmans about the administration of the estate and when the estate would be closed while he was secretly misappropriating and spending most of their inheritance for his own personal benefit petitioner took advantage of what the putmans believed was his close friendship with them and his position as an attorney to steal their inheritance petitioner's engaging in the solitary activity of writing up promissory notes did not create loans between him and the estate the promissory notes evidence no more than an inchoate intention to repay the amounts petitioner withdrew from the estate such an intention even if there was one cannot transform misappropriations into loans 412_f2d_974 5th cir as the court stated the reasoning of james is that while an embezzler has a legal_obligation to repay and may intend to repay his legal_obligation and intent are not the same as an actual agreement between lendor and borrower entailing consensual recognition of an obligation to repay and exact conditions of repayment the absence of a consensual agreement between the party providing the money and the party receiving it is fatal to the trustee's contention that the money should be excluded from gross_income on a loan theory therefore it must be treated as income id katz v commissioner supra petitioner's writing up of promissory notes was insufficient to create a consensual relationship between him and the beneficiaries of the estate petitioner's stipulation that the beneficiaries of the estate were unaware of his withdrawal sec_4 even if petitioner continues to make the monthly restitution payments of dollar_figure per month for the rest of his life these amounts are so small that the monthly payments will never begin to reduce the principal obligation to any extent it is unfortunate for mrs putman's heirs that the obligations that will be generated by our decision herein may interfere with petitioner's ability to pay his obligations under the outstanding criminal and civil judgments requires the conclusion that no consensual relationship was formed petitioner's withdrawals constitute embezzlement income and are not proceeds of loans petitioner argues that he needed no consents from the beneficiaries to his withdrawals of estate proceeds because he had legal_title to the estate assets as personal representative he was only borrowing from himself petitioner's argument is an incorrect statement of florida law the personal representative may hold legal_title but does not hold beneficial title to the assets and has no right to dispose_of estate assets for his own use the estate assets are not the personal representative's property but are held by the personal representative for the benefit of the estate and ultimately for distribution to the beneficiaries state v lahurd so 2d fla dist ct app review denied so 2d fla in state v lahurd supra the defendant argued that he could not be criminally charged with grand theft for converting estate proceeds inasmuch as he had legal_title to such proceeds and no one can steal from himself the court clarified the limited nature of the legal_title held by a personal representative holding that a personal representative does take the 'property of another' when he or she converts estate assets to his or her the parties unnecessarily argue over the timing of the writing up of the promissory notes whether they were prepared contemporaneously with the withdrawals as petitioner maintains or simultaneously in preparation for trial as respondent maintains is irrelevant in either event no loans between petitioner and the estate resulted inasmuch as the essential consensual relationship was lacking own use id so that a personal representative can be charged with grand theft for converting estate assets without the consent or approval of the estate's beneficiaries id pincite3 although mr howard had legal_title to the estate assets in his capacity as personal representative he had no right to dispose_of the estate assets for his personal_use mr howard has stipulated and the record clearly shows that he spent the money he withdrew from the estate for his personal_use under state v lahurd supra when a personal representative converts estate proceeds for personal_use such proceeds are the property of another consequently mr howard was not merely borrowing money from himself and he did need consents from the beneficiaries to create legitimate loans between the estate and himself we also hold that petitioner is liable for the additions to tax under sec_6651 and sec_6654 if a taxpayer fails to file a return by the due_date and cannot show that the failure is due to reasonable_cause and not willful neglect then sec_6651 imposes an addition equal to percent of the underpayment_of_tax for each month such failure continues not to exceed percent in the aggregate petitioner bears the burden of proving that his failure_to_file a timely return was due to reasonable_cause and not willful neglect rule a 469_us_241 petitioner did not file income_tax returns for and he has offered no evidence or argument in explanation or mitigation accordingly we hold him liable for additions to tax under sec_6651 sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax when there has been a failure to pay estimated_tax the addition under sec_6654 is mandatory and no inquiry is made as to possible reasonable_cause or lack of willful neglect 82_tc_235 petitioner also has the burden of proving that he is not liable for this addition_to_tax rule a 78_tc_304 petitioner has failed to explain why he should not be held liable for the addition accordingly we hold him liable for the addition_to_tax under sec_6654 for the years in issue to reflect the foregoing and respondent's concession decision will be entered under rule
